
	
		II
		111th CONGRESS
		1st Session
		S. 948
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2009
			Mr. Dorgan (for himself
			 and Mr. Coburn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for the Office of Management and Budget to
		  direct all executive departments and agencies to submit a separate category for
		  administrative expenses when submitting appropriations requests and for a
		  reduction in such administrative expenses for fiscal years 2010 through
		  2013.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Agency Administrative Expenses
			 Reduction Act of 2009.
		2.PurposeThe purpose of this Act is to obtain
			 reductions in administrative expenses of all agencies relative to the fiscal
			 year 2009 baseline by—
			(1)3 percent in fiscal year 2010;
			(2)6 percent in fiscal year 2011;
			(3)9 percent in fiscal year 2012; and
			(4)11 percent in fiscal year 2013.
			3.DefinitionsIn this Act:
			(1)Administrative
			 expensesThe term administrative expenses has the
			 meaning as determined by the Director under section 4(b).
			(2)AgencyThe
			 term agency—
				(A)means an agency
			 as defined under section 1101 of title 31, United States Code, that is
			 established in the executive branch; and
				(B)shall not include
			 the District of Columbia government.
				(3)DirectorThe
			 term Director means the Director of the Office of Management and
			 Budget.
			(4)OfficeThe
			 term Office means the Office of Management and Budget.
			4.Administrative
			 expenses
			(a)In
			 generalAll agencies shall
			 include a separate category for administrative expenses when submitting their
			 appropriation requests to the Office of Management and Budget for fiscal years
			 2010 through 2013.
			(b)Administrative
			 expenses determinedIn
			 consultation with the agencies, the Director shall establish and revise as
			 necessary a definition of administration expenses for the purposes of this Act.
			 All questions regarding the definition of administrative expenses shall be
			 resolved by the Director.
			5.Reductions
			(a)In
			 generalIn order to
			 accomplish the purpose under section 2 of this Act, each agency shall submit a
			 budget to the Office that reflects a reduction from the fiscal year 2009
			 baseline in accordance with this section.
			(b)Fiscal year
			 2010For fiscal year 2010,
			 each agency shall submit a budget request that reflects not less than a 3
			 percent reduction in administrative expenses from the amount made available for
			 fiscal year 2009 adjusted for inflation.
			(c)Fiscal year
			 2011For fiscal year 2011,
			 each agency shall submit a budget request that reflects not less than a 6
			 percent reduction in administrative expenses from the amounts made available
			 for fiscal year 2009 adjusted for inflation.
			(d)Fiscal year
			 2012For fiscal year 2012,
			 each agency shall submit a budget request that reflects not less than a 9
			 percent reduction in administrative expenses from the amounts made available
			 for fiscal year 2009 adjusted for inflation.
			(e)Fiscal year
			 2013For fiscal year 2013,
			 each agency shall submit a budget request that reflects not less than a 11
			 percent reduction in administrative expenses from the amounts made available
			 for fiscal year 2009 adjusted for inflation.
			6.Review of agency
			 requests and enforcementThe
			 Director shall review agency requests for administrative expenses. The Director
			 shall ensure that all agency requests for such expenses are reduced in
			 accordance with section 5. To the extent that any agency fails to comply with
			 the requirements of section 5, the Director may reduce the request for
			 administrative expenses in the budget of that agency to achieve the appropriate
			 reduction.
		
